Citation Nr: 0106113	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-02 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right leg disability 
as secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to March 
1992.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a February 1998 RO decision which denied service 
connection for a right leg disability as secondary to a 
service-connected low back disability.  

In a September 1998 Board hearing (pertaining to other 
matters), the veteran expressed his disagreement with the 
RO's February 1998 decision which denied secondary service 
connection for a right leg disability.  In January 1999, the 
Board remanded the case to the RO for issuance of a statement 
of the case to the veteran pertaining to this issue, and such 
was thereafter accomplished by the RO.  On a February 1999 
substantive appeal form, the veteran requested a hearing at 
the RO before a member of the Board, but he failed to appear 
for the hearing scheduled in January 2001.  The case was then 
returned to the Board for appellate review.  


REMAND

In the February 1998 RO decision, service connection for a 
right leg disability as secondary to a service-connected low 
back disability was denied on the rationale that the claim 
was not well grounded.  However, since that rating decision 
and during the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

On his February 1999 substantive appeal form, the veteran 
indicated that he was not yet informed of clinical findings 
by Dr. Zauner in neurosurgery at the VA hospital in Richmond, 
Virginia.  It appears the veteran may have been seen recently 
at the Richmond VA Medical Center (VAMC) for treatment 
relating to his right leg.  A review of the claims file does 
not show any VA treatment records since 1996.  In order to 
satisfy its duty to assist the veteran, the RO should attempt 
to obtain all medical records concerning treatment of the 
disability at issue, including those from the Richmond VAMC.  
Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where the veteran has received 
treatment for a right leg disability since 
service.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records.  This includes, but is not 
limited to, records from the Richmond 
VAMC.  

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service 
connection.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

3.  Thereafter, the RO should review the 
claim for service connection for a right 
leg disability as secondary to a service-
connected low back disability.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




